DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers (US 4903359 A), herein referred to as Rogers.
Regarding claim 1, Rogers discloses a method for protecting a patient against pressure injury/ulcer formation, the method comprising the steps of: providing a customizable cushioning device (rectangular pad 10) including a homogenous foam matrix (pad is a foam pad; see Col. 4, lines 34-60) with an anatomical contact side (pad surface 12) and a bottom side (see FIG. 2; bottom side is opposite of pad surface 12), the foam matrix having a depth defined by a distance between the anatomical contact side and the bottom side (thickness defined by top and bottom surfaces, see FIG. 2), the foam matrix having a lattice of cuts formed in the anatomical contact side and extending only partly through the depth of the foam matrix toward the bottom side and terminating at an intact base (longitudinal cuts 22 and transverse cuts 24 extend to various depths of the foam pad, see FIG. 2), the lattice of cuts defining an array of adjoined pillars attached to the intact base of the foam matrix (block elements 26 are joined via uncut layer 40 and foam linkages 34); determining an area of the foam matrix to be removed to form a conforming depression configured to accommodate contours of an anatomical region of the patient for the purpose of at least one of support, positioning, weight redistribution, and offloading of weight of the anatomical region of the patient (see Col. 5, lines 13-49; tearing of linkages is dependent on the weight distribution the user’s body over the surface); and manually tearing away at least a portion of the pillars at the determined area of the foam matrix to form the conforming depression in the anatomical contact side of the foam matrix (see Col. 5, lines 50-68; tearing away selected blocks to any desired shape).
Regarding claim 3, Rogers discloses the foam matrix is one of polyurethane foam, viscoelastic foam, polyvinyl foam, natural rubber, and synthetic rubber (see Col. 7, lines 36-38; foam material may be polyurethane).
Regarding claims 4 and 5, Rogers discloses (claim 4) the cut depth is from 51 % to 99% of the depth of the foam matrix, and (claim 5) the cut depth is from 60% to 95% of the depth of the foam matrix (see Col. 2, line 62 through Col. 3, line 11; cuts 22 and 24 vary in depth as can be seen in FIG. 2). Examiner notes that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would therefore be obvious to a person having ordinary skill in the art to modify the invention of Rogers with the claimed cut depth since discovery of optimum workable ranges merely requires experimentation.
Regarding claims 6, 7, and 8, Rogers does not explicitly disclose (claim 6) each of the pillars has a cross-sectional area from 0.1 cm square to 100 cm square, (claim 7) each of the pillars has a cross sectional area from 0.5 cm to 16 cm square, and (claim 8) each of the pillars has a cross-sectional area from 1 cm square to 2 cm square. Rogers, however, teaches in one configuration regions of the pad consisting of blocks measuring 4 inches on each side and other regions measuring 2 inches on each side (see Col. 7, lines 9-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rogers with blocks having the claimed range of cross-sectional area since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Rogers discloses each of the pillars contacts adjacent ones of the pillars and there are no channels formed therebetween, the adjacent ones of the pillars thereby providing lateral support. Examiner notes the foam pad comprises cuts and not channels where adjacent blocks laterally support one another.
Regarding claim 10, Rogers discloses the lattice of cuts is formed by a mechanical cutting process (see Col. 7, lines 39-55; fabrication of the pad is performed through an old and known cutting process).
Regarding claims 12 and 13, Rogers discloses (claim 12) the step of manually tearing away the pillars includes pinching off by a user the portion of the pillars at the determined area to form the conforming depression, and (claim 13) wherein one of the pillars at the determined area is pinched off at the intact base, and another of the pillars at the predetermined area is pinched off at a location between the intact base and the anatomical contact side (see Col. 5, line 50 through Col. 6, line 28; manual tearing away individual block elements 26 from the pad). Examiner notes that while Rogers does not explicitly disclose the action of pinching off material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method of removal include pinching since the action of manual removal can cover a wide range of methods where tools are not involved in the process.
Regarding claim 15, Rogers discloses the anatomical region includes a head and a neck of the patient (See Col. 5, lines 13-49; support surface extends from the head to heels).
Regarding claim 16, Rogers discloses the conforming depression is configured to receive an ear of the patient where the head is placed on the anatomical contact side of the customizable cushioning device (see Col. 5, lines 50-68; tearing away selected blocks to any desired shape). Examiner notes that tearing away any desired shapes includes shapes that can be configured to receive a person’s ear. 
Regarding claim 17, Rogers discloses the foam matrix is generally block shaped (see FIG. 1 through 5b).
Regarding claims 18 and 19, Rogers does not explicitly disclose (claim 18) the foam matrix is approximately 12 inches in length by 9 inches in width by 3 inches in depth, and (claim 19) the foam matrix has dimensions of approximately 9 inches in length by 7 inches in width by 1.5 inches in depth. Examiner notes in regards to changes in size/proportions bear no patentable weight, "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 
Regarding claim 20, Rogers discloses a cushioning device for protecting a patient against pressure injury/ulcer formation, the cushioning device having been customized according to the method of Claim 1 (see Col. 5, line 50 through Col. 6, line 28; “holes may be desirable for a particular patient at different locations of the pad 10, for example underneath existing decubitus ulcers”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of McGuire et al. (US 20090093990 A1), herein referred to as McGuire.
Regarding claim 2, Rogers does not explicitly disclose a step of pressure mapping the patient to determine the area of the foam matrix to be removed. McGuire, however, discloses a mobile body mapping sensor comprising a pressure sensing pad 110 where the pressure sensing pad comprises a plurality of sensors that sends signals to a computing device 120 and generate a pressure map on display 122. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rogers with the body mapping sensor disclosed by McGuire in order to provide a pressure map to determine areas of the body experiencing higher pressure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of Reinhardt (US 5452488 A), herein referred to as Reinhardt.
Regarding claim 11, Rogers does not explicitly disclose the lattice of cuts is formed by a molding process during formation of the foam matrix. Reinhardt, however, discloses a method of manufacturing a foam mattress comprising a plurality of spaced apart foam elements 14 extending from a face 16 of a base member 12, said elements can comprise generally cylindrical or parallel sided shapes (see Col. 3, lines 22-32) where the process for manufacturing is a molding process for yielding an integral structure (see Col. 3, lines 33-39) and eliminating waste material in the fabrication of the foam mattress structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rogers to be manufactured by the molding process taught by Reinhardt in order to fabricate the desired foam pad via a process that reduces material waste.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of Biebl (US 20160278553 A1), herein referred to as Biebl.
Regarding claim 14, Rogers does not explicitly disclose the anatomical contact side is contoured during formation of the foam matrix and prior to the step of manually tearing way the pillars to form the conforming depression, the anatomical contact side configured to generally conform to the contours of the anatomical region of the patient. Biebl, however, discloses a neck pillow 1 comprising a plurality of slots 6 and further comprising a concave shaped head support area (see para. [0028]) for the purpose of comfortably accommodating the head of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rogers to have a curved concave shapein the area of the head support area in order to accommodate the head of a person lying thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the presented rejections include Rogers, McGuire, Reinhardt, and Biebl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/17/2021